Citation Nr: 1117324	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  07-29 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, or at the housebound rate.

2.  Entitlement to automobile and adaptive equipment or to adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1970 to March 1973. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in part, denied the Veteran's claims for SMC based on housebound status, and for automobile and/or adaptive equipment.  The Veteran disagreed with the RO's decisions and perfected an appeal as to both issues.

On his September 2007 substantive appeal [VA Form 9], the Veteran specifically requested a hearing before the Board in Washington, D.C.  To date, however, no such hearing has been scheduled.  In light of the fact that the Board is now granting the Veteran's SMC claim herein, the Board finds that no prejudice to the Veteran results from adjudicating his claim without first scheduling him for this hearing.  The Board observes that the Veteran has a life-threatening illness [lung cancer], and that his appeal has been advanced on the Board's docket.  Indeed, postponing a favorable decision to afford the Veteran an opportunity to present additional argument in support of his claim would result only in additional delay with no benefit to the Veteran.  

As will be discussed in more detail below, the Veteran has since withdrawn his appeal as to his automobile and/or adaptive equipment claim, and it will be dismissed below. 

The Veteran's claims were last adjudicated by the agency of original jurisdiction (AOJ) in January 2009.  The Veteran has since submitted additional medical and lay evidence and argument for consideration in support of his SMC claim.  In a February 2011 Brief, the Veteran specifically waived the right to have this additional evidence referred to the AOJ for review and preparation of another SSOC.  See 38 C.F.R. § 20.1304.  

Clarification of SMC issue

Although the Veteran's SMC claim was previously identified and developed as one based on housebound status alone, the medical evidence currently of record, coupled with the Veteran's lay assertions in fact demonstrate that the Veteran's SMC claim also reasonably encompasses an award based on the need for aid and attendance.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim].  Indeed, the Veteran specifically claimed as much in a January 23, 2008 letter to the VA.  As such, the Board is now expanding the Veteran's claim to include consideration of whether SMC is warranted based on a need for aid and attendance, or on housebound status.

Referred issue

In an August 1, 2009 letter to the VA, the Veteran requested that his service-connected lung disability be re-evaluated for an increased disability rating.  It is unclear from the record whether the RO has since adjudicated the Veteran's claim.  Accordingly, the issue is referred to the RO for clarification and appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for pes cavus with bilateral hammertoes, rated 50 percent disabling; lumbar spondylosis, rated 40 percent disabling, left knee degenerative joint disease, rated 30 percent disabling; right knee degenerative joint disease, rated 10 percent disabling; and lung cancer, rated 10 percent disabling.  A 90 percent combined schedular rating is in effect.  The Veteran was also granted a total disability rating based on individual unemployability (TDIU), effective July 1996. 

2.  The Veteran's service-connected disabilities are shown to render the Veteran incapable of protecting himself from the hazards and dangers incident to his daily life without the regular aid and attendance of another person.

3.  In a letter received by the RO on March 6, 2009, the Veteran and his representative specifically indicated that the Veteran wished to withdraw his appeal for entitlement to automobile and/or adaptive equipment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of special monthly compensation based on the need for regular aid and attendance of another are met.  38 U.S.C.A. §§ 1114(l), 1114(s) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350(b), 3.350(i), 3.352(a),(c) (2010).

2.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to automobile and/or adaptive equipment.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal with regard to the SMC issue.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such defect is found to be harmless.  

As noted above, with respect to the Veteran's claim for automobile and/or adaptive equipment, the Veteran has withdrawn this claim from appellate status, and it will be dismissed below.

Entitlement to SMC

Relevant law and regulations

Special monthly compensation (SMC) is payable at a specified rate if the veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).                      See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2010).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid [this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.]; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  See 38 C.F.R. § 3.352(a) (2010).

A veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c) (2010).

Special monthly compensation can also be payable at a specified rate if a veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or he is permanently housebound.  The veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is substantially confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime. 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2010).

Analysis

The Veteran is currently service-connected for pes cavus with bilateral hammertoes, rated 50 percent disabling; lumbar spondylosis, rated 40 percent disabling, left knee degenerative joint disease, rated 30 percent disabling; right knee degenerative joint disease, rated 10 percent disabling; and lung cancer, rated 10 percent disabling.  A 90 percent combined schedular rating is in effect.  The Veteran was also granted a total disability rating based on individual unemployability (TDIU), effective July 1996. 

Concerning SMC based on the need for aid and attendance, the Veteran has not contended or demonstrated that he has a visual impairment to the extent that he is blind or nearly blind, or that he is a patient living in a nursing home.  However, as will be explained immediately below, the evidence of record does establish a factual need for aid and attendance.

The Veteran underwent a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance in December 2007.  At this examination, the Veteran complained of an inability to drive, inability to care for himself, ongoing weakness, chronic pain, and limited movement due to service-connected conditions.  Upon examination, the VA examiner specified that the Veteran's limited movement is secondary to his service-connected knee condition, and that he can lose balance and fall without warning due to his service-connected spine condition, which affects the Veteran's ability to stand.  It was noted that the Veteran requires an electric wheelchair, regular wheelchair, walker or cane for locomotion, and that a family member must drive him to his medical appointments.  

Pertinently, the VA examiner also noted that the Veteran requires help from his wife bathing, drying off, dressing [in particular his lower extremities], and shaving.  The VA examiner also indicated that the Veteran's wife is his continuous and primary caregiver, and that she must also do all the housekeeping and cooking for the Veteran.  The VA examiner indicated that without his wife's care, the Veteran would need nursing home placement.  He highlighted the Veteran's 90 percent combined disability rating and specifically indicated that the Veteran should be approved for the aid and attendance benefit.  The VA examiner certified that the "Veteran requires the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home or other institutional care."  See the December 2007 VA examiner's report, page 2.  

A more recent aid and attendance evaluation dated in March 2009 by Dr. G.W.L. similarly noted that the Veteran needs assistance in bathing and tending to other hygiene needs.  In particular, the examiner indicated that the Veteran's wife "dresses, drives, bathes, prepares food and administers meds [for the Veteran], due to the fact [that he] cannot bend, reach over head, or stand without help."  Although the Veteran can feed himself, he cannot prepare his own meals.  Dr. G.W.L. pointed out that the Veteran's spine pain, knee pain and feet pain restrict the Veteran's activities/functions.  See the March 2009 report of Dr. G.W.L., page 1.  Pertinently, a second report completed by Dr. T.R.S. in March 2009 also indicated that the Veteran cannot walk more than 30 feet due to his poor balance.  See the March 2009 report of Dr. T.R.S., page 2.  Although the Veteran's service-connected disabilities have not been specifically found to render the Veteran "permanently bedridden," both Dr. G.W.L and Dr. T.R.S. indicated that the Veteran spends 19 to 20 hours per day in bed.  

Although the Veteran clearly has other nonservice-connected disabilities that affect his overall health [to include peripheral vascular disease and hypertension], the examiners cited above have specifically attributed his need for aid and attendance directly to his service-connected disabilities, and in particular to his spine, knee, and feet disabilities.  In this connection, the Board resolves all doubt in favor of the Veteran and finds that his service-connected disabilities create the need for care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R.  §§ 3.350(b); 3.352(a) (2010).  As noted above, the fact that the Veteran's wife currently provides this necessary care does not prevent the granting of the additional compensation.  38 C.F.R. § 3.352(c) (2010).

Thus, on this record, SMC based on the need for aid and attendance is in fact warranted.  Because the aid and attendance benefit is paid at a higher rate than the housebound benefit, the claim for housebound benefits in this case, is rendered moot.  Indeed, the assignment of a simultaneous SMC award under both 38 U.S.C.A. § 1114(l), based on a need for aid and attendance, and 38 U.S.C.A. § 1114(s), based on housebound status, would be impermissible at this time, as the Veteran would in essence be compensated twice for the same service-connected disabilities.  Such action is prohibited by the "anti-pyramiding" regulation,            38 C.F.R. § 4.14 (2010).  

Dismissal of automobile/adaptive equipment claim

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2010).

In this case, in a rating decision dated in July 2006, the RO denied the Veteran's claim of entitlement to automobile and/or adaptive equipment.  The Veteran thereafter perfected an appeal as to this determination.

As noted above however, the Veteran and his representative specifically requested to withdraw this appeal in March 2009.  See the Veteran's February 28, 2009 letter [noting "I would like to drop my claim for automotive adaptive equipment," as the VA already "approved and installed a lift on my vehicle so I can transport my electric wheelchair."].  

The Board therefore finds that the Veteran's and his representative's withdrawal request qualifies as a valid withdrawal of the above-referenced perfected appeal.  See 38 C.F.R. § 20.204 (2010).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue.  The matter is dismissed.

The Board notes in passing that the Veteran's representative listed this automobile and/or adaptive equipment claim as an issue currently on appeal on the first page of the Veteran's February 2011 Appellant's Brief.  However, based on the Veteran's own statements described above, which clearly indicate an intent to remove this issue from appellate status, this listing appears to be in error.


ORDER

SMC benefits based on the need for aid and attendance are granted.

The Veteran's claim of entitlement to automobile and/or adaptive equipment is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


